Exhibit 10.2

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR UPON DELIVERY TO
THE COMPANY OF SUCH EVIDENCE AS MAY BE SATISFACTORY TO THE COMPANY TO THE EFFECT
THAT SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. THIS
SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS SECURITY MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY
THIS SECURITY.

Original Issue Date: October 31, 2005

Conversion Price as of March 26, 2008 (subject to adjustment herein): $0.17

No.            $                

AMENDED AND RESTATED SENIOR SECURED CONVERTIBLE DEBENTURE

THIS AMENDED AND RESTATED SENIOR SECURED CONVERTIBLE DEBENTURE is one of a
series of duly authorized and issued Amended and Restated Senior Secured
Convertible Debentures of SendTec Acquisition Corp., a Delaware corporation (the
“Issuer”) having a principal place of business at 877 Executive Center Drive
West, Suite 300, St. Petersburg, FL 33702, designated as its “Senior Secured
Convertible Debentures” (this debenture, the “Debenture” and collectively with
the other debentures of such series of debentures, the “Debentures”), issued
pursuant to the Recapitalization Agreement (as defined herein), and the
Securities Purchase Agreement by and among the Issuer, SendTec, Inc. (f/k/a
RelationServe Media, Inc.), a Delaware corporation (the “Company”), each of the
Purchasers signatory thereto (the “Purchasers”), and Christiana Corporate Trust
Services, Inc., a Delaware corporation, in its capacity as administrative agent
for the Purchasers (together with its successors and assigns in such capacity,
the “Agent”), dated as of October 31, 2005, as amended, modified or supplemented
from time to time in accordance with its terms (the “Purchase Agreement”). On
March 25, 2008, the Issuer, the Company, the Purchasers (therein called the
“Holders”) and the Agent entered into a Recapitalization Agreement (the
“Recapitalization Agreement”) pursuant to which, among other things, a portion
of the principal amount of the Original Debentures (as defined herein) were
exchanged for shares of Series B Convertible Preferred Stock, par value $0.001
per share, of the Company (the “Series B Preferred”), and for convenience of the
parties, all amendments to the Original Debentures through the date hereof have
been set forth in this Amended and Restated Senior Secured Convertible
Debenture.

FOR VALUE RECEIVED, the Issuer promises to pay to
                                         or its registered assigns (the
“Holder”), or shall have paid pursuant to the terms hereunder, the

 

1



--------------------------------------------------------------------------------

principal sum of $                    , on July 31, 2008, or if earlier, the
Second Closing Date (the “Maturity Date”). This Debenture shall not bear
interest except as expressly set forth herein. This Debenture is subject to the
following additional provisions:

Section 1. Definitions. For the purposes hereof, in addition to the terms
defined elsewhere in this Debenture: (a) capitalized terms not otherwise defined
herein shall have the meanings given to such terms in the Recapitalization
Agreement, and if not otherwise defined in the Recapitalization Agreement, shall
have the meaning given to such terms in the Purchase Agreement and (b) the
following terms shall have the following meanings:

“Alternate Consideration” shall have the meaning set forth in Section 5(d).

“Base Conversion Price” shall have the meaning set forth in Section 5(b).

“Bloomberg” shall mean Bloomberg Financial L.P. or any successor thereto, or, if
it is not then reporting such prices, by a comparable reporting service of
national reputation selected by the Issuer or the Company.

“Business Day” means any day except Saturday, Sunday and any day that shall be a
federal legal holiday in the United States or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.

“Buy-In” shall have the meaning set forth in Section 4(d)(v).

“Change of Control Price” shall have the meaning set forth in Section 6.

“Change of Control Put Date” shall have the meaning set forth in Section 6.

“Change of Control Put Notice” shall have the meaning set forth in Section 6.

“Change of Control Transaction” means the occurrence after the date hereof of
any of (i) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Issuer or the Company, by contract or otherwise) of in excess of
33% of the voting securities of the Issuer or the Company, (ii) the Issuer or
the Company merges into or consolidates with any other Person, or any Person
merges into or consolidates with the Issuer or the Company and, after giving
effect to such transaction, the stockholders of the Issuer or the Company, as
applicable, immediately prior to such transaction own less than 66% of the
aggregate voting power of the Issuer or the Company, as applicable, or the
successor entity of such transaction, (iii) the Issuer or the Company sells or
transfers its assets, as an entirety or substantially as an entirety, to another
Person and the stockholders of the Issuer or the Company, as applicable,
immediately prior to such transaction own less than 66% of the aggregate voting
power of the acquiring entity immediately after the transaction, (iv) a
replacement at one time or within a three (3)-year period of more than one-half
of the members of the Issuer’s or the Company’s board of directors that is not
approved by a majority of those individuals who are members of such board of
directors on the date hereof (or by those individuals who are serving as members
of such board of

 

2



--------------------------------------------------------------------------------

directors on any date whose nomination to such board of directors was approved
by a majority of the members of such board of directors who are members on the
date hereof), or (v) the execution by the Issuer or the Company of an agreement
to which it is a party or by which it is bound, providing for any of the events
set forth above in (i) or (iv). Notwithstanding the foregoing, exchange of
debentures pursuant to the Recapitalization Agreement shall constitute a Change
of Control for purposes hereof.

“Common Stock” means the common stock, par value $0.001 per share, of the
Company and stock of any other class of securities into which such securities
may hereafter have been reclassified or changed into.

“Conversion Date” shall have the meaning set forth in Section 4(a).

“Conversion Price” shall have the meaning set forth in Section 4(b).

“Conversion Shares” means the shares of Common Stock issuable upon conversion of
this Debenture.

“Debenture Register” shall have the meaning set forth in Section 2(c).

“Dilutive Issuance” shall have the meaning set forth in Section 5(b).

“Dilutive Issuance Notice” shall have the meaning set forth in Section 5(b).

“Effectiveness Period” shall have the meaning given to such term in the
Registration Rights Agreement.

“Equity Conditions” shall mean, during the period in question, (i) the Company
and the Issuer shall have duly honored all conversions and redemptions and puts,
if any, scheduled to occur or occurring by virtue of one or more Notice of
Conversions of the Holder or other appropriate notice, (ii) all liquidated
damages and other amounts owing to the Holder in respect of this Debenture shall
have been paid, (iii) there is an effective Registration Statement pursuant to
which the Holder is permitted to utilize the prospectus thereunder to resell all
of the shares issuable pursuant to the Transaction Documents (and the Company
believes, in good faith, that such effectiveness will continue uninterrupted for
the foreseeable future), (iv) the Common Stock is trading on the Trading Market
and all of the shares of Common Stock issuable pursuant to the Transaction
Documents are listed for trading on a Trading Market (and the Company believes,
in good faith, that trading of the Common Stock on a Trading Market will
continue uninterrupted for the foreseeable future), (v) there is a sufficient
number of authorized but unissued and otherwise unreserved shares of Common
Stock for the issuance of all of the shares of Common Stock issuable pursuant to
the Transaction Documents, (vi) there is then existing no Event of Default or
event that, with the passage of time or the giving of notice, would constitute
an Event of Default, (vii) the issuance of the shares in question (or, in the
case of a redemption, the shares issuable upon conversion in full of the
principal amount of the Debentures being redeemed) to the Holder would not
violate the limitations set forth in Section 4(c) and (viii) no public
announcement of a pending or proposed Fundamental Transaction or Change of
Control Transaction has occurred that has not been consummated.

 

3



--------------------------------------------------------------------------------

“Event of Default” shall have the meaning set forth in Section 8(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Fundamental Transaction” shall have the meaning set forth in Section 5(d).

“Mandatory Default Amount” shall equal the sum of: (x) the greater of (i) 120%
of the principal amount of this Debenture to be prepaid, or (ii) 100% of the
product of (A) the principal amount of this Debenture divided by the Conversion
Price then in effect and (B) the greater 5 day VWAP of Company Common Stock in
the Trading Market as reported by Bloomberg on the date of (i) such notice by
the Holder, or (ii) payment of such amount; and (y) any outstanding interest,
liquidated damages, or any other outstanding amounts owed in respect of this
Debenture.

“New York Courts” shall have the meaning set forth in Section 10(d).

“Notice of Conversion” shall have the meaning set forth in Section 4(a).

“Original Debenture(s)” means the Senior Secured Convertible Debentures due
March 31, 2008 issued by the Issuer to the Holders pursuant to the Purchase
Agreement.

“Original Issue Date” shall mean the date of the first issuance of the
Debentures regardless of the number of transfers of any Debenture and regardless
of the number of instruments that may be issued to evidence such Debenture. The
Original Issue Date shall be the Closing Date, as defined in the Purchase
Agreement.

“Qualified Offering” means a private or public offering of Common Stock or
Common Stock Equivalents where the gross proceeds to the Company equal or exceed
$25 million and the effective price per share equals or exceeds twice the
Conversion Price.

“Permitted Indebtedness” shall have the meaning set forth in the
Recapitalization Agreement.

“Person” means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of February 3, 2006, to which the Company and the original Holder are
parties, as amended, modified or supplemented from time to time in accordance
with its terms.

 

4



--------------------------------------------------------------------------------

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement, covering, among other things,
the resale of the Conversion Shares and naming the Holder as a “selling
stockholder” thereunder.

“Required Holders” shall have the meaning set forth in the Recapitalization
Agreement.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Subsidiary” shall have the meaning given to such term in the Purchase
Agreement.

“Trading Day” means a day on which the Common Stock is traded on a Trading
Market, or if the Common Stock is not traded on a Trading Market, it means a
Business Day.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the Nasdaq
Capital Market, the American Stock Exchange, the New York Stock Exchange, the
Nasdaq Global Market, the Nasdaq Global Select Market or the OTC Bulletin Board.

“Transaction Documents” shall have the meaning set forth in the Recapitalization
Agreement.

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the primary Trading Market on which
the Common Stock is then listed or quoted as reported by Bloomberg (based on a
Trading Day from 9:30 a.m. Eastern Time to 4:02 p.m., Eastern Time) using the
VAP function; (b) if the Common Stock is not then listed or quoted on the
Trading Market and if prices for the Common Stock are then reported in the “Pink
Sheets” published by the Pink Sheets, LLC (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported; or (c) in all other cases, the fair
market value of a share of Common Stock as determined by a nationally
recognized-independent appraiser selected in good faith by Holders holding a
majority of the principal amount of Debentures then outstanding.

Section 2. INTENTIONALLY OMITTED.

Section 3. Registration of Transfers and Exchanges.

(a) Different Denominations. This Debenture is exchangeable for an equal
aggregate principal amount of Debentures of different authorized denominations,
as requested by the Holder surrendering the same. No service charge will be made
for such registration of transfer or exchange.

 

5



--------------------------------------------------------------------------------

(b) Investment Representations. This Debenture has been issued pursuant to the
terms of the Recapitalization Agreement and the SPA, and is subject to certain
investment representations of the original Holder set forth in the
Recapitalization Agreement and may be transferred or exchanged only in
compliance with the Recapitalization Agreement and applicable federal and state
securities laws and regulations.

(c) Reliance on Debenture Register. Prior to due presentment to the Issuer for
transfer of this Debenture, the Issuer and any agent of either of them may treat
the Person in whose name this Debenture is duly registered on the Debenture
Register as the owner hereof for the purpose of receiving payment as herein
provided and for all other purposes, whether or not this Debenture is overdue,
and neither the Issuer nor any such agent shall be affected by notice to the
contrary.

Section 4. Conversion.

(a) Voluntary Conversion. At any time after the Original Issue Date until this
Debenture is no longer outstanding, this Debenture shall be convertible into
shares of Common Stock at the option of the Holder, in whole or in part at any
time and from time to time (subject to the limitations on conversion set forth
in Section 4(c)). The Holder shall effect conversions by delivering to the
Issuer and the Company, the form of Notice of Conversion attached hereto as
Annex A (a “Notice of Conversion”), specifying therein the principal amount of
this Debenture to be converted and the date on which such conversion is to be
effected (a “Conversion Date”). If no Conversion Date is specified in a Notice
of Conversion, the Conversion Date shall be the date that such Notice of
Conversion is provided hereunder. To effect conversions hereunder, the Holder
shall not be required to physically surrender this Debenture to the Issuer
unless the entire principal amount of this Debenture has been so converted.
Conversions hereunder shall have the effect of lowering the outstanding
principal amount of this Debenture in an amount equal to the applicable
conversion. The Holder and the Issuer shall maintain records showing the
principal amount converted and the date of such conversions in substantially the
form of the attached Schedule 1. The Issuer or the Company shall deliver any
objection to any Notice of Conversion within one Business Day of receipt of such
notice. In the event of any dispute or discrepancy, the records of the Issuer
shall be controlling and determinative in the absence of manifest error. The
Holder and any assignee, by acceptance of this Debenture, acknowledge and agree
that, by reason of the provisions of this Section 4(a), following conversion of
a portion of this Debenture, the unpaid and unconverted principal amount of this
Debenture may be less than the amount stated on the face hereof.

(b) Conversion Price. The conversion price in effect on any Conversion Date
shall be equal to $.17 (subject to adjustment herein) (the “Conversion Price”).

(c) Holder’s Restriction on Conversion. This Section 4(c) shall apply only at
and during such time as the Company is required to file reports and other
documents pursuant to Section 13(a) or 15(d) of the Exchange Act. The Issuer and
the Company shall not effect or cause the effectuation of any conversion of this
Debenture, and the Holder shall not have the right to convert any portion of
this Debenture, pursuant to Section 4(a) or otherwise, to the extent that after
giving effect to such conversion, the Holder (together with the Holder’s
affiliates), as set forth on the applicable Notice of Conversion, would
beneficially own in excess of 9.99% of

 

6



--------------------------------------------------------------------------------

the number of shares of the Common Stock outstanding immediately after giving
effect to such conversion. For purposes of the foregoing sentence, the number of
shares of Common Stock beneficially owned by the Holder and its affiliates shall
include the number of shares of Common Stock issuable upon conversion of this
Debenture with respect to which the determination of such sentence is being
made, but shall exclude the number of shares of Common Stock that would be
issuable upon (A) conversion of the remaining, nonconverted portion of this
Debenture beneficially owned by the Holder or any of its affiliates and
(B) exercise or conversion of the unexercised or nonconverted portion of any
other securities of the Company (including, without limitation, any other
Debentures or any warrants) subject to a limitation on conversion or exercise
analogous to the limitation contained herein beneficially owned by the Holder or
any of its affiliates. Except as set forth in the preceding sentence, for
purposes of this Section 4(c), beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder. To the extent that the limitation contained in this
section applies, the determination of whether this Debenture is convertible (in
relation to other securities owned by the Holder) and of which portion of this
Debenture is convertible shall be in the sole discretion of such Holder. To
ensure compliance with this restriction, the Holder will be deemed to represent
to the Issuer and the Company each time it delivers a Notice of Conversion that
such Notice of Conversion has not violated the restrictions set forth in this
paragraph and the Issuer and the Company shall have no obligation to verify or
confirm the accuracy of such determination. In addition, a determination as to
any group status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. For purposes of this Section 4(c), in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (x) the most recent Form
10-QSB, Form 10-KSB, Form 10-Q or Form 10-K, as the case may be, of the Company,
(y) a more recent public announcement by the Issuer or the Company, as
applicable or (z) any other notice by the Issuer, the Company or the Transfer
Agent for the Common Stock setting forth the number of shares of Common Stock
outstanding. Upon the written or oral request of the Holder, the Issuer and/or
the Company shall within two (2) Trading Days confirm orally and in writing to
the Holder the number of shares of Common Stock then outstanding. In any case,
the number of outstanding shares of Common Stock shall be determined after
giving effect to the conversion or exercise of securities of the Company,
including this Debenture, by the Holder or its affiliates since the date as of
which such number of outstanding shares of Common Stock was reported. The
provisions of this Section 4(c) may be waived by the Holder, at the election of
the Holder, upon not less than 61 days’ prior notice to the Issuer, and the
provisions of this Section 4(c) shall continue to apply until such 61st day (or
such later date, as determined by the Holder, as may be specified in such notice
of waiver). Notwithstanding the foregoing, (i) if the Issuer delivers notice of
a Change of Control Transaction pursuant to the first sentence of Section 6(d),
then the Holder may elect, no earlier than the 10th Trading Day prior to the
Change of Control Date to waive the provisions of this Section 4(c) for a period
ending on the 30th Trading Day following the Change of Control Date; or (ii) if
the Issuer delivers a notice pursuant to Section 5(f)(ii), then the Holder may
elect, as of the applicable record or date of the applicable transaction, to
waive the provisions of this Section 4(c) for a period ending on the 30th
Trading Day following such record or other applicable date. The provisions of
this Section 4(c) shall be implemented in a manner otherwise than in strict
conformity with the terms of this Section 4(c) to correct this paragraph (or any
portion hereof) which may be defective or

 

7



--------------------------------------------------------------------------------

inconsistent with the intended 9.99% beneficial ownership limitation herein
contained or to make changes or supplements necessary or desirable to properly
give effect to such 9.99% limitation. The limitations contained in this
paragraph shall apply to a successor holder of this Debenture.

(d) Mechanics of Conversion.

(i) Conversion Shares Issuable Upon Conversion of Principal Amount. The number
of shares of Common Stock issuable upon a conversion hereunder shall be
determined by the quotient obtained by dividing (x) the outstanding principal
amount of this Debenture to be converted by (y) the Conversion Price.

(ii) Delivery of Certificate Upon Conversion. Not later than three (3) Trading
Days after any Conversion Date, the Company will deliver or cause to be
delivered to the Holder a certificate or certificates representing the
Conversion Shares, which certificate shall be free of restrictive legends and
trading restrictions (other than those required by the Recapitalization
Agreement) representing the number of shares of Common Stock being acquired upon
the conversion of this Debenture. The Company shall, if available and if allowed
under applicable securities laws, use its best efforts to deliver any
certificate or certificates required to be delivered by the Company under this
Section electronically through the Depository Trust Corporation or another
established clearing corporation performing similar functions.

(iii) Failure to Deliver Certificates. If in the case of any Notice of
Conversion such certificate or certificates are not delivered to or as directed
by the applicable Holder by the third Trading Day after a Conversion Date, the
Holder shall be entitled by written notice to the Issuer and the Company, at any
time on or before its receipt of such certificate or certificates thereafter, to
rescind such conversion, in which event the Issuer shall immediately return the
certificates representing the principal amount of this Debenture tendered for
conversion.

(iv) Obligation Absolute; Partial Liquidated Damages. If the Company, fails for
any reason to deliver to the Holder such certificate or certificates pursuant to
Section 4(d)(ii) by the third Trading Day after the Conversion Date, the Issuer
shall pay to such Holder, in cash, as liquidated damages and not as a penalty,
for each $1,000 of principal amount being converted, $10 per Trading Day
(increasing to $20 per Trading Day after five (5) Trading Days after such
damages begin to accrue) for each Trading Day after such third Trading Day until
such certificates are delivered. The obligations to issue and deliver the
Conversion Shares upon conversion of this Debenture in accordance with the terms
hereof are absolute and unconditional, irrespective of any action or inaction by
the Holder to enforce the same, any waiver or consent with respect to any
provision hereof, the recovery of any judgment against any Person or any action
to enforce the same, or any setoff, counterclaim, recoupment, limitation or
termination, or any breach or alleged breach by the Holder or any other Person
of any obligation to the Issuer or the Company, any violation or alleged
violation of law by the Holder or any other person, and irrespective of any
other circumstance which might otherwise limit such obligation of the Issuer or
the Company to the Holder in connection with the issuance of such Conversion
Shares; provided, however, such delivery shall not operate as a waiver by the
Issuer or the Company of any such action the Issuer or the Company may have
against the Holder. In the

 

8



--------------------------------------------------------------------------------

event the Holder of this Debenture shall elect to convert any or all of the
outstanding principal amount hereof, the Issuer and the Company may not refuse
conversion based on any claim that the Holder or any one associated or
affiliated with the Holder has been engaged in any violation of law, agreement
or for any other reason, unless, an injunction from a court, on notice,
restraining and or enjoining conversion of all or part of this Debenture shall
have been sought and obtained and the Issuer or the Company posts a surety bond
for the benefit of the Holder in the amount of 150% of the principal amount of
this Debenture outstanding that is subject to the injunction, which bond shall
remain in effect until the completion of arbitration/litigation of the dispute
and the proceeds of which shall be payable to such Holder to the extent it
obtains judgment. In the absence of an injunction precluding the same, the
Issuer shall cause the issuance of the Conversion Shares or, if applicable,
cash, upon a properly noticed conversion. Nothing herein shall limit a Holder’s
right to pursue actual damages or declare an Event of Default pursuant to
Section 8 for the Issuer’s or the Company’s failure to deliver the Conversion
Shares within the period specified herein and such Holder shall have the right
to pursue all remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief. The
exercise of any such rights shall not prohibit the Holder from seeking to
enforce damages pursuant to any other Section hereof or under applicable law.

(v) Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Conversion. In addition to any other rights available to the Holder, if the
Company, fails for any reason to deliver to the Holder such certificate or
certificates pursuant to Section 4(d)(ii) by the third Trading Day after the
Conversion Date, and if after such third Trading Day the Holder is required by
its brokerage firm to purchase (in an open market transaction or otherwise)
Common Stock to deliver in satisfaction of a sale by such Holder of the
Conversion Shares that the Holder anticipated receiving upon such conversion (a
“Buy-In”), then the Issuer or the Company, as applicable, shall (A) pay in cash
to the Holder (in addition to any remedies available to or elected by the
Holder) the amount by which (x) the Holder’s total purchase price (including
brokerage commissions, if any) for the Common Stock so purchased exceeds (y) the
product of (1) the aggregate number of shares of Common Stock that such Holder
anticipated receiving from the conversion at issue multiplied by (2) the actual
sale price of the Common Stock at the time of the sale (including brokerage
commissions, if any) giving rise to such purchase obligation and (B) at the
option of the Holder, either reissue (if surrendered) this Debenture in a
principal amount equal to the principal amount of the Debenture at the time of
the attempted conversion or deliver to the Holder the number of shares of Common
Stock that would have been issued had the Issuer and the Company timely complied
with the delivery requirements under Section 4(d)(ii). For example, if the
Holder purchases Common Stock having a total purchase price of $11,000 to cover
a Buy-In with respect to an attempted conversion of this Debenture with respect
to which the actual sale price of the Conversion Shares at the time of the sale
(including brokerage commissions, if any) giving rise to such purchase
obligation was a total of $10,000 under clause (A) of the immediately preceding
sentence, the Issuer or the Company shall be required to pay the Holder $1,000.
The Holder shall provide the Issuer and the Company, if applicable, prompt
written notice indicating the amounts payable to the Holder in respect of the
Buy-In. Notwithstanding anything contained herein to the contrary, if a Holder
requires the Issuer or the Company to make payment in respect of a Buy-In for
the failure to timely deliver certificates hereunder and the Issuer or the
Company timely pays in full such payment, the Issuer and the Company shall not
be required to pay such Holder liquidated

 

9



--------------------------------------------------------------------------------

damages under Section 4(d)(iv) in respect of the certificates resulting in such
Buy-In. The Issuer and the Company shall be jointly and severally liable for any
payments due to the Holder under this Section 4(d)(v).

(vi) Reservation of Shares Issuable Upon Conversion. From and after the date of
satisfaction of all the conditions to the Second Closing as set forth in
Section 2.3 of the Recapitalization Agreement, the Company covenants that it
will at all times reserve and keep available out of its authorized and unissued
shares of Common Stock solely for the purpose of issuance upon conversion of
this Debenture, each as herein provided, free from preemptive rights or any
other contingent purchase rights of persons other than the Holder (and the other
holders of the Debentures), not less than such number of shares of the Common
Stock as shall (subject to the terms and conditions set forth in the
Recapitalization Agreement) be issuable (taking into account the adjustments and
restrictions of Section 5) upon the conversion of the outstanding principal
amount of this Debenture. The Company covenants that all shares of Common Stock
that shall be so issuable shall, upon issue, be duly and validly authorized,
issued and fully paid, nonassessable and registered for public sale in
accordance with the Registration Statement.

(vii) Fractional Shares. Upon a conversion hereunder the Company shall not be
required to issue stock certificates representing fractions of shares of the
Common Stock, but may if otherwise permitted, make a cash payment in respect of
any final fraction of a share based on the VWAP at such time. If the Issuer or
the Company, as applicable, elects not, or is unable, to make such a cash
payment, the Holder shall be entitled to receive, in lieu of the final fraction
of a share, one whole share of Common Stock.

(viii) Transfer Taxes. The issuance of certificates for shares of the Common
Stock on conversion of this Debenture shall be made without charge to the Holder
hereof for any documentary stamp or similar taxes that may be payable in respect
of the issue or delivery of such certificate, provided that the Issuer shall not
be required to pay any tax that may be payable in respect of any transfer
involved in the issuance and delivery of any such certificate upon conversion in
a name other than that of the Holder of this Debenture so converted and the
Company shall not be required to issue or deliver such certificates unless or
until the person or persons requesting the issuance thereof shall have paid to
the Issuer or the Company the amount of such tax or shall have established to
the satisfaction of the Issuer that such tax has been paid.

Section 5. Certain Adjustments.

(a) Stock Dividends and Stock Splits. If the Issuer or the Company at any time
while this Debenture is outstanding: (A) pays a stock dividend or otherwise
makes a distribution or distributions on shares of Common Stock or any other
equity or equity equivalent securities payable in shares of Common Stock (which,
for avoidance of doubt, shall not include any shares of Common Stock issued
pursuant to this Debenture), (B) subdivides outstanding shares of Common Stock
into a larger number of shares, (C) combines (including by way of reverse stock
split) outstanding shares of Common Stock into a smaller number of shares, or
(D) issues by reclassification of shares of Common Stock any shares of capital
stock of the Issuer, or the Company, as applicable, then the Conversion Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding treasury shares, if any) outstanding
immediately before such event and of which the denominator shall be the number
of

 

10



--------------------------------------------------------------------------------

shares of Common Stock outstanding immediately after such event. Any adjustment
made pursuant to this Section shall become effective immediately after the
record date for the determination of stockholders entitled to receive such
dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

(b) Subsequent Equity Sales. If the Company or any Subsidiary thereof, as
applicable, at any time while this Debenture is outstanding, shall offer, sell,
grant any option to purchase or offer, sell or grant any right to reprice its
securities, or otherwise dispose of or issue (or announce any offer, sale, grant
or any option to purchase or other disposition) any Common Stock or Common Stock
Equivalents entitling any Person to acquire shares of Common Stock, at an
effective price per share less than the then Conversion Price, other than
pursuant to any Concurrent Offering (as defined in the Recapitalization
Agreement) (such lower price, the “Base Conversion Price” and such issuances
collectively, a “Dilutive Issuance”), as adjusted hereunder (if the holder of
the Common Stock or Common Stock Equivalents so issued shall at any time,
whether by operation of purchase price adjustments, reset provisions, floating
conversion, exercise or exchange prices or otherwise, or due to warrants,
options or rights per share which is issued in connection with such issuance, be
entitled to receive shares of Common Stock at an effective price per share which
is less than the Conversion Price, such issuance shall be deemed to have
occurred for less than the Conversion Price on such date of the Dilutive
Issuance), then (i) if such issuance occurs during the period from the Original
Issue Date until the closing date of a Qualified Offering, the Conversion Price
shall be reduced to equal the Base Conversion Price, and (ii) if such issuance
occurs thereafter until this Debenture is no longer outstanding, the Conversion
Price shall be reduced and only reduced by multiplying the Conversion Price by a
fraction, the numerator of which is the number of shares of Common Stock issued
and outstanding immediately prior to the Dilutive Issuance plus the number of
shares of Common Stock which the offering price for such Dilutive Issuance would
purchase at the then Conversion Price, and the denominator of which shall be the
sum of the number of shares of Common Stock issued and outstanding immediately
prior to the Dilutive Issuance plus the number of shares of Common Stock so
issued or issuable in connection with the Dilutive Issuance (such fractional
result, the “Average Conversion Price”). Such adjustment shall be made whenever
such Common Stock or Common Stock Equivalents are issued. Notwithstanding the
foregoing, no adjustment will be made under this Section 5(b) in respect of an
Exempt Issuance. The Issuer shall notify the Holder in writing, no later than
the Business Day following the issuance of any Common Stock or Common Stock
Equivalents subject to this section, indicating therein the applicable issuance
price, or applicable reset price, exchange price, conversion price and other
pricing terms (such notice, the “Dilutive Issuance Notice”). For purposes of
clarification, whether or not the Issuer provides a Dilutive Issuance Notice
pursuant to this Section 5(b), upon the occurrence of any Dilutive Issuance,
after the date of such Dilutive Issuance the Holder is entitled to receive the
number of Conversion Shares based upon the Base Conversion Price or the Average
Conversion Price, as applicable, regardless of whether the Holder accurately
refers to the Base Conversion Price or the Average Conversion Price, as
applicable, in the Notice of Conversion.

(c) Pro Rata Distributions. If the Issuer or the Company at any time while this
Debenture is outstanding shall distribute to all holders of Common Stock (and
not to the holders of the Debenture) evidences of its indebtedness or assets
(including cash and cash or

 

11



--------------------------------------------------------------------------------

stock dividends) or rights or warrants to subscribe for or purchase any
security, then in each such case the Conversion Price shall be adjusted by
multiplying such Conversion Price in effect immediately prior to the record date
fixed for determination of stockholders entitled to receive such distribution by
a fraction of which the denominator shall be the VWAP determined as of the
record date mentioned above, and of which the numerator shall be such VWAP on
such record date less the then fair market value at such record date of the
portion of such assets or evidence of indebtedness so distributed applicable to
one outstanding share of the Common Stock as determined by the Board of
Directors in good faith. In either case the adjustments shall be described in a
statement provided to the Holder of the portion of assets or evidences of
indebtedness so distributed or such subscription rights applicable to one share
of Common Stock. Such adjustment shall be made whenever any such distribution is
made and shall become effective immediately after the record date mentioned
above.

(d) Fundamental Transaction. If, at any time while this Debenture is
outstanding, (A) the Company, effects any merger or consolidation of the Company
with or into another Person, (B) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions,
(C) any tender offer or exchange offer by the Company is completed pursuant to
which holders of Common Stock are permitted to tender or exchange their shares
for other securities, cash or property or (D) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (in any such case, a “Fundamental Transaction”),
then upon any subsequent conversion of this Debenture, the Holder shall have the
right to receive, for each Conversion Share that would have been issuable upon
such conversion immediately prior to the occurrence of such Fundamental
Transaction, the same kind and amount of securities, cash or property as it
would have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such Fundamental Transaction,
the holder of one share of Common Stock (the “Alternate Consideration”).
Notwithstanding the foregoing, no transaction pursuant to the Recapitalization
Agreement (including any transaction that constitutes a part of the Concurrent
Offering) shall constitute a Fundamental Transaction for purposes hereof. For
purposes of any such conversion, the determination of the Conversion Price shall
be appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Conversion Price shall be
apportioned among the Alternate Consideration in a reasonable manner reflecting
the relative value of any different components of the Alternate Consideration.
If holders of Common Stock are given any choice as to the securities, cash or
property to be received in a Fundamental Transaction, then the Holder shall be
given the same choice as to the Alternate Consideration it receives upon any
conversion of this Debenture following such Fundamental Transaction. To the
extent necessary to effectuate the foregoing provisions, any successor to the
Company, or surviving entity in such Fundamental Transaction shall issue to the
Holder a new debenture consistent with the foregoing provisions and evidencing
the Holder’s right to convert such debenture into Alternate Consideration. The
terms of any agreement pursuant to which a Fundamental Transaction is effected
shall include terms requiring any such successor or surviving entity to comply
with the provisions of this paragraph (d) and insuring that this Debenture (or
any such replacement security) will be similarly adjusted upon any subsequent
transaction analogous to a Fundamental Transaction.

 

12



--------------------------------------------------------------------------------

(e) Calculations. All calculations under this Section 5 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 5, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.

(f) Notice to the Holder.

(i) Adjustment to Conversion Price. Whenever the Conversion Price is adjusted
pursuant to any provision of this Section 5, the Issuer shall promptly mail to
each Holder a notice setting forth the Conversion Price after such adjustment
and setting forth a brief statement of the facts requiring such adjustment. If
the Company issues a variable rate security, despite the prohibition thereof in
the Purchase Agreement, the Company shall be deemed to have issued Common Stock
or Common Stock Equivalents at the lowest possible conversion or exercise price
at which such securities may be converted or exercised in the case of a Variable
Rate Transaction (as defined in the Recapitalization Agreement).

(ii) Notice to Allow Conversion by Holder. If (A) the Company shall declare a
dividend (or any other distribution) on the Common Stock; (B) the Company shall
declare a special nonrecurring cash dividend on or a redemption of the Common
Stock; (C) the Company shall authorize the granting to all holders of the Common
Stock rights or warrants to subscribe for or purchase any shares of capital
stock of any class or of any rights; (D) the approval of any stockholders of the
Company shall be required in connection with any reclassification of the Common
Stock, any consolidation or merger to which the Issuer or the Company, as
applicable, is a party, any sale or transfer of all or substantially all of the
assets of the Issuer or the Company, as applicable, of any compulsory share
exchange whereby the Common Stock is converted into other securities, cash or
property; (E) the Company shall authorize the voluntary or involuntary
dissolution, liquidation or winding up of the affairs of the Issuer or the
Company, then, in each case, the Company shall cause to be filed at each office
or agency maintained for the purpose of conversion of this Debenture, and shall
cause to be mailed to the Holder at its last addresses as it shall appear upon
the stock books of the Company at least 20 calendar days prior to the applicable
record or effective date hereinafter specified, a notice stating (x) the date on
which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided, that the failure to mail such notice
or any defect therein or in the mailing thereof shall not affect the validity of
the corporate action required to be specified in such notice. Subject to the
provisions of this Debenture, the Holder is entitled to convert this Debenture
during the 20 Business Day period commencing the date of such notice to the
effective date of the event triggering such notice.

 

13



--------------------------------------------------------------------------------

Section 6. Change of Control Put. The Issuer or the Company shall give the
Holder not less than 30 days’ prior written notice of a Change of Control
Transaction. Upon the occurrence of a Change of Control Transaction (the date of
such consummation being the “Change of Control Date”), the Holder of this
Debenture shall have the option to elect, within 60 days after such Change of
Control Date, to require the Issuer or the Company or the acquiring entity to
repurchase this Debenture, in whole or in part, in integral multiples of $1,000,
in cash at the Change of Control Price determined pursuant to this Section 6
(the “Change of Control Put Date”), by delivering written notice thereof to the
Issuer or the Company or the acquiring entity (a “Change of Control Put
Notice”), which notice shall indicate the principal amount of the Debenture that
the Holder is electing to have redeemed. Upon receipt of a Change of Control Put
Notice(s) from any other Holders, the Issuer or the Company or the acquiring
entity, shall promptly, but in no event later than one (1) Business Day
following such receipt, notify the Holder of the their receipt thereof. The
Issuer or the Company or the acquiring entity shall deliver the Change of
Control Price simultaneously with the consummation of the Change of Control if
the Change of Control Put Notice is delivered prior to the Change of Control
Date and within five (5) Business Days after receipt of such notice otherwise.
Payments provided for in this Section 6 shall have priority to payments to
Issuer or Company stockholders, as applicable, in connection with a Change of
Control. The “Change of Control Price” shall be 120% of the principal amount to
be repurchased. The Issuer and the Company shall be jointly and severally liable
for any payments to the Holder under this Section 6.

Section 7. Negative Covenants. Except in connection with the execution, delivery
and performance of the Recapitalization Agreement and the transactions
contemplated pursuant thereto, and except with respect to the Permitted
Indebtedness, the Concurrent Offering, the Exempt Issuances and as otherwise
permitted pursuant to the Recapitalization Agreement, so long as any portion of
this Debenture is outstanding, the Company will not, and will not permit any of
its Subsidiaries to, directly or indirectly:

(a) enter into, create, incur, assume, guarantee or suffer to exist any
indebtedness for borrowed money of any kind, including but not limited to, a
guarantee, but excluding Permitted Indebtedness;

(b) enter into, create, incur, assume or suffer to exist any liens of any kind,
on or with respect to any of its property or assets now owned or hereafter
acquired or any interest therein or any income or profits therefrom except in
connection with Permitted Indebtedness;

(c) amend its certificate of incorporation, bylaws or other charter documents so
as to materially and adversely affect any rights of the Holder;

(d) repay, repurchase or offer to repay, repurchase or otherwise acquire more
than a de minimis number of shares of Common Stock or Common Stock Equivalents
other than to the extent permitted or required under this Debenture or the
Transaction Documents;

(e) enter into any agreement with respect to any of the foregoing; or

(f) pay cash dividends or distributions on any equity securities.

 

14



--------------------------------------------------------------------------------

Section 8. Events of Default.

(a) “Event of Default”, wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):

(i) any default in the payment of (A) the principal amount on or (B) liquidated
damages or any other amounts due in respect of, any Debenture, as and when the
same shall become due and payable (whether pursuant to Section 8(b)), a
Conversion Date, a Change in Control Date or the Maturity Date or by
acceleration or otherwise), which default, solely in the case of a default under
clause (B) above, is not cured within five (5) Trading Days;

(ii) the Issuer or the Company shall fail to observe or perform any other
covenant or agreement contained in this Debenture or any other Debenture (other
than a breach by the Issuer or the Company, as applicable, of its obligations to
deliver shares of Common Stock to the Holder upon conversion, which breach is
addressed in clause (x) below) which failure is not cured, if possible to cure,
within the earlier to occur of (A) five (5) Trading Days after written notice of
such default sent by the Agent (acting upon instructions from the Required
Holders) and (B) ten (10) Trading Days after the Issuer or the Company, as
applicable, shall become or should have become aware of such failure;

(iii) a default or event of default (subject to any grace or cure period
provided for in the applicable agreement, document or instrument) shall occur
under (A) any of the Transaction Documents or (B) any other material agreement,
lease, document or instrument to which the Issuer or the Company, is bound,
where such default or event of default is not cured, if possible to cure, within
the earlier to occur of (A) five (5) Trading Days after written notice of such
default sent by the Agent (acting upon instructions from the Required Holders)
and (B) ten (10) Trading Days after the Issuer or the Company, as applicable,
shall become or should have become aware of such failure;

(iv) any representation or warranty made herein, in any other Transaction
Document, in any written statement pursuant hereto or thereto, or in any other
report, financial statement or certificate made or delivered to the Agent, the
Holder or any other holder of Debentures by the Issuer or the Company, as
applicable, shall be untrue or incorrect in any material respect as of the date
when made or deemed made;

(v) (1) the Issuer, the Company or any of its Subsidiaries, shall commence a
case, as debtor, a case under any applicable bankruptcy or insolvency laws as
now or hereafter in effect or any successor thereto, or the Company or any
Subsidiary commences any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction whether now or hereafter in effect relating to
the Issuer; or (2) there is commenced a case against the Issuer, the Company or
any Subsidiary, under any applicable bankruptcy or insolvency laws, as now or
hereafter in effect or any successor thereto which remains undismissed for a
period of 60 days; or (3) the Issuer, the Company or any Subsidiary is
adjudicated by a court of competent jurisdiction insolvent or bankrupt or any
order of relief or other order approving any such case or proceeding is entered;
or (4) the Issuer, the Company or any Subsidiary suffers any appointment of any
custodian or the like for it or any substantial part of its property that
continues undischarged or

 

15



--------------------------------------------------------------------------------

unstayed for a period of 60 days; or (5) the Issuer, the Company or any
Subsidiary makes a general assignment for the benefit of creditors; or (6) the
Issuer, the Company or any Subsidiary shall fail to pay, or shall state that it
is unable to pay, or shall be unable to pay, its debts generally as they become
due; or (7) the Issuer, the Company or any Subsidiary thereof shall call a
meeting of its creditors with a view to arranging a composition, adjustment or
restructuring of its debts; or (8) the Issuer, the Company or any Subsidiary
shall by any act or failure to act expressly indicate its consent to, approval
of or acquiescence in any of the foregoing; or (9) any corporate or other action
is taken by the Issuer, the Company or any Subsidiary for the purpose of
effecting any of the foregoing;

(vi) the Issuer, the Company or any of its Subsidiaries, shall default in any of
its material obligations under any mortgage, credit agreement or other facility,
indenture agreement, factoring agreement or other instrument under which there
may be issued, or by which there may be secured or evidenced, any indebtedness
for borrowed money or money due under any long term leasing or factoring
arrangement of any of them in an amount exceeding $75,000 ($150,000 in the case
of the Company), whether such indebtedness now exists or shall hereafter be
created and such default shall result in such indebtedness becoming or being
declared due and payable prior to the date on which it would otherwise become
due and payable;

(vii) the Common Stock shall not be eligible for quotation on or quoted for
trading on a Trading Market and shall not again be eligible for and quoted or
listed for trading thereon within seven (7) Trading Days of such cessation of
eligibility;

(viii) a Registration Statement shall not have been filed with the Commission on
or prior to the 90th calendar day after the date of the First Closing (as
defined in the Recapitalization Agreement);

(ix) if, during the Effective Period, the effectiveness of the Registration
Statement lapses for any reason or the Holder shall not be permitted to resell
Registrable Securities (as defined in the Registration Rights Agreement) under
the Registration Statement, in either case, for more than ten (10) consecutive
Trading Days or 15 non-consecutive Trading Days during any twelve (12)-month
period; provided, however, that in the event that registrant thereof, is
negotiating a Fundamental Transaction and in the written opinion of counsel to
such registrant, the Registration Statement would be required to be amended to
include information concerning such transactions or the parties thereto that is
not available or may not be publicly disclosed at the time, the registrant
thereof shall be permitted an additional ten (10) consecutive Trading Days or 15
non-consecutive Trading Days during any twelve (12)-month period relating to
such an event; and

(x) from and after the date the Certificate of Amendment (as defined in the
Recapitalization Agreement) is filed, the Company shall fail for any reason
within its control to deliver certificates to a Holder prior to the seventh
Trading Day after a Conversion Date pursuant to and in accordance with Section 4
or Section 6, or the Company shall provide notice to the Holder, including by
way of public announcement, at any time, of its intention not to comply with
requests for conversions of any Debentures in accordance with the terms hereof.

 

16



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the execution, delivery and performance of the
Recapitalization Agreement, and the transactions contemplated thereby, shall not
constitute a default or Event of Default hereunder. Within two (2) Business Days
after the occurrence of any Event of Default, the Issuer or the Company shall
deliver written notice thereof via facsimile and overnight courier to the Agent
and the Holders.

(b) Declaration of Event of Default; Remedies. If any Event of Default occurs,
the Agent, upon receiving the written elections of the Required Holders, may
declare such Event of Default and may elect that the full principal amount of
this Debenture and the other outstanding Debentures, together with interest and
other amounts owing in respect thereof shall (i) become immediately due and
payable in cash in an aggregate amount equal to the Mandatory Default Amount or
(ii) remain outstanding and continue to be paid in the ordinary course.
Commencing five (5) days after the occurrence of any Event of Default that
results in the eventual acceleration of this Debenture, the interest rate on
this Debenture shall accrue at the rate of 18% per annum, or such lower maximum
amount of interest permitted to be charged under applicable law. Upon the
payment in full of the Mandatory Default Amount on this entire Debenture, the
Holder shall promptly surrender this Debenture to or as directed by the Issuer.
Neither the Agent nor any Holder need provide, and the Issuer and the Company,
hereby waive any presentment, demand, protest or other notice of any kind, and
the Agent may immediately and without expiration of any grace period enforce any
and all of its rights and remedies hereunder and under any Security Document and
all other remedies available to it under applicable law. No rescission or
annulment of any Event of Default by the Agent (acting upon instructions of the
Required Holders) shall affect any subsequent Event of Default or impair any
right consequent thereon.

Section 9. Security Interest. The Debentures are ratably secured by the STAC
Security Agreement dated as of October 31, 2005 between the Issuer and the Agent
(together with all amendments and supplements thereto, the “Security Agreement”)
and by the related financing statements and certain other instruments as
provided in the Security Agreement. Reference is hereby made to the Security
Agreement for a description of the collateral thereby pledged and assigned, the
nature and extent of the security for the Debentures, and the rights of the
Agent, on behalf of the Holders, in respect of such security and otherwise.

Section 10. General Continuing Guaranty. The due and punctual payment of the
amounts owed by the Issuer under this Debenture and the other Debentures, and
the due and punctual payment of all other obligations owed by the Company, the
Issuer or any other Subsidiary of the Company pursuant to the Transaction
Documents, are jointly and severally guarantied by the Company and the
Subsidiaries (other than the Issuer) pursuant to the Transaction Guaranty in
favor of the Holders and the Agent. The obligations of the Company and the
Subsidiaries hereunder and under the Transaction Guaranty are ratably secured by
the Guarantor Security Agreement dated as of the date hereof among the Issuer,
the Company, the other grantors party thereto and the Agent (together with all
amendments and supplements thereto, the “Guarantor Security Agreement”).
Reference is hereby made to (i) the Transaction Guaranty for a description of
the obligations guarantied thereunder, the conditions of such Guaranty, and the
rights of the Holders and the Agent in respect thereof and (ii) the Guarantor
Security Agreement for a description of the collateral thereby pledged and
assigned, the nature and extent of the security for the Debentures, and the
rights of the Holders in respect of such security and otherwise.

 

17



--------------------------------------------------------------------------------

Section 11. Concerning the Agent. The rights and obligations of the Agent under
this Debenture are subject to the terms and conditions of the Purchase Agreement
and in particular Section 4.20 thereof. Reference is hereby made to the Purchase
Agreement for additional information relating to those rights and obligations.

Section 12. Miscellaneous.

(a) Notices. Any and all notices or other communications or deliveries to be
provided by the Holder hereunder, including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, sent by
a nationally recognized overnight courier service, addressed to the Issuer and
the Company, at the address set forth above, facsimile number 727-576-4864 Attn:
Chief Executive Officer, or such other address or facsimile number as the Issuer
or the Company may specify for such purposes by notice to the Holder delivered
in accordance with this Section; and all notices or other communications or
deliveries to be provided hereunder shall be in writing and delivered
personally, by facsimile, or sent by a nationally recognized overnight courier
service addressed to each Holder at the facsimile telephone number or address of
such Holder appearing on the books of the Issuer, or if no such facsimile
telephone number or address appears, at the principal place of business of the
Holder. Copies of any and all notices or other communications by the Holder, the
Issuer or the Company hereunder shall also be delivered to the Agent personally,
by facsimile, or sent by a nationally recognized overnight courier service at
1314 King Street, Wilmington, Delaware 19801, facsimile number: 302-421-9015, or
to such other address or facsimile number as the Agent may specify for such
purposes by notice to the Holders, the Issuer and the Company delivered in
accordance with this Section. Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Section prior to 5:30 p.m. (New
York City time), (ii) the date after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section later than 5:30 p.m. (New York City time) on any date
and earlier than 11:59 p.m. (New York City time) on such date, (iii) the second
Business Day following the date of mailing, if sent by nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given.

(b) Absolute Obligation. Except as expressly provided herein, no provision of
this Debenture shall alter or impair the obligation of the Issuer, which is
absolute and unconditional, to pay the principal and liquidated damages (if any)
on, this Debenture at the time, place, and rate, and in the coin or currency,
herein prescribed. This Debenture is a direct debt obligation of the Issuer.
This Debenture ranks pari passu with all other Debentures now or hereafter
issued under the terms set forth herein.

(c) Lost or Mutilated Debenture. If this Debenture shall be mutilated, lost,
stolen or destroyed, the Issuer shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Debenture, or in lieu of
or in substitution for a lost, stolen or destroyed Debenture, a new Debenture
for the principal amount of this Debenture so mutilated,

 

18



--------------------------------------------------------------------------------

lost, stolen or destroyed but only upon receipt of evidence of such loss, theft
or destruction of such Debenture, and of the ownership hereof, and indemnity, if
requested, all reasonably satisfactory to the Issuer.

(d) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Debenture shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by any of the Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in the City of New York, Borough of Manhattan (the “New
York Courts”). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, or such New York Courts are improper or
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Debenture and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Debenture or the transactions contemplated hereby. If either party shall
commence an action or proceeding to enforce any provisions of this Debenture,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its attorneys fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.

(e) Waiver. Any waiver by the Issuer, the Company or the Holder of a breach of
any provision of this Debenture shall not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of this Debenture. The failure of any party to insist upon strict
adherence to any term of this Debenture on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Debenture. Any waiver
must be in writing.

(f) Amendments; Waivers. No provision of this Debenture may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Issuer, the Required Holders and, (a) if the Agent could be adversely affected
in any way by any such amendment, by the Agent, and (b) with respect to the
Maturity Date or any reduction of the indebtedness owed pursuant to this
Debenture, by the Holder against whom enforcement of any such waiver or
amendment is sought. No waiver of any default with respect to any provision,
condition or requirement of this Debenture shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or

 

19



--------------------------------------------------------------------------------

requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right. Copies
of waivers and amendments shall be delivered by the parties executing such
instruments to the Agent if the Agent is not a party. Any material consideration
provided by the Issuer to any Holder in exchange for such Holder’s consent to a
waiver, modification or amendment to any material term or condition of any of
the Debentures will also be offered by the Company to the other Holders on a pro
rata basis.

(g) Severability. If any provision of this Debenture is found to be invalid,
illegal or unenforceable, the balance of this Debenture shall remain in effect,
and if any provision is inapplicable to any person or circumstance, it shall
nevertheless remain applicable to all other persons and circumstances. If it
shall be found that any interest or other amount deemed interest due hereunder
violates applicable laws governing usury, the applicable rate of interest due
hereunder shall automatically be lowered to equal the maximum permitted rate of
interest. The Issuer covenants (to the extent that it may lawfully do so) that
it shall not at any time insist upon, plead, or in any manner whatsoever claim
or take the benefit or advantage of, any stay, extension or usury law or other
law which would prohibit or forgive the Issuer from paying all or any portion of
the principal of or interest on this Debenture as contemplated herein, wherever
enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this Debenture, and the Issuer (to the extent it
may lawfully do so) hereby expressly waives all benefits or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder,
delay or impede the execution of any power herein granted to the Holder, but
will suffer and permit the execution of every such power as though no such law
has been enacted.

(h) Next Business Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.

(i) Headings. The headings contained herein are for convenience only, do not
constitute a part of this Debenture and shall not be deemed to limit or affect
any of the provisions hereof.

(j) Assumption. Any successor to the Issuer or surviving entity in a Fundamental
Transaction shall, if this Debenture remains outstanding after such Fundamental
Transaction, (i) assume in writing all of the obligations of the Issuer under
this Debenture and the other Transaction Documents pursuant to written
agreements in form and substance satisfactory to the Holder (such approval not
to be unreasonably withheld or delayed) prior to such Fundamental Transaction
and (ii) to issue to the Holder a new debenture of such successor entity
evidenced by a written instrument substantially similar in form and substance to
this Debenture, including, without limitation, having a principal amount equal
to the principal amounts of the Debentures held by the Holder and having similar
ranking to this Debenture, and satisfactory to the Holder (any such approval not
to be unreasonably withheld or delayed). The provisions of this Section 12(j)
shall apply similarly and equally to successive Fundamental Transactions and
shall be applied without regard to any limitations of this Debenture.

 

20



--------------------------------------------------------------------------------

(k) Replacement of Original Debenture. This Debenture supersedes, amends,
restates and replaces in its entirety the Original Debenture that was exchanged
for this Debenture pursuant to the Recapitalization Agreement. Effective upon
the issuance, execution and delivery of this Debenture to the Holder, the
Original Debenture is cancelled and shall be of no further force or effect.

[Signature Page Follows]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this Debenture to be duly executed by
a duly authorized officer as of the date first above indicated.

 

SENDTEC ACQUISITION CORP. By:  

 

  Paul Soltoff, President

SENDTEC, INC. (f/k/a RelationServe Media, Inc.) (the “Company”), a Delaware
corporation, agrees to be bound by all provisions of this Debenture, jointly and
severally with the Issuer, and in particular to comply with all provisions
relating to the conversion of the Debentures into shares of Common Stock of the
Company, including without limitation the provisions of Sections 2, 4, 5 and 6.

 

SENDTEC, INC.

(F/K/A RELATIONSERVE MEDIA, INC.)

By:

 

 

  Paul Soltoff, Chief Executive Officer

 

22